ORDER
PER CURIAM:
Cheryl Nelson appeals the judgment awarding her $2,750 for injuries she received when the vehicle driven by Edward Fields struck the rear of the vehicle in which Ms. Nelson was seated. Ms. Nelson contends that Mr. Field’s expert’s comments about the pain expressed by Ms. Nelson constituted testimony about Ms. Nelson’s credibility and honesty and that the trial court erred by allowing the testimony over her objection. Mr. Fields’ medical expert’s testimony was within the limits of Eickmann v. St Louis Public Serv. Co., 363 Mo. 651, 253 S.W.2d 122 (1952), and was not testimony about Ms. Nelson’s credibility and honesty.
The judgment is affirmed. Rule 84.16(b).